DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 4/19/19.
2.	The instant specification is a national stage entry of PCT/GB2017/053177, International Filing Date: 10/20/2017, claims foreign priority to 1617886.5, filed in UNITED KINGDOM on 10/21/2016.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/23/19 is being considered by the examiner. All the references cited therein have been considered by the examiner.
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

    PNG
    media_image1.png
    171
    484
    media_image1.png
    Greyscale

Drawings-Objected
7.	The drawings filed on 4/19/2019 have been objected because figures 1 and 2 contain nucleic acid sequences, which are not identified by SEQ ID NOS either in the said drawings or in the figure legends in the specification. 

Nucleotide and/or Amino Acid Sequence Disclosures
8.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:  
Specific deficiency - Sequences appearing in the drawings (figures 1 and 2) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
	The nucleic acid sequence listing filed on 4/19/19 comprising 37 sequences, which include sequences in figures 1 and 2 of the drawings have been accepted by the office on 4/25/19.

Specification-Objected
9.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in page 28, paragraph 3 and in page 36, paragraph 1. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
	If applicant prefer to amend the specification to recite nucleic acid sequences present in figures 1 and 2 in their figure legends applicant is suggested to amend the specification following the guidance listed in section 8. 

Claim status
10.	In the claim listing of 4/19/2019 claims 1-4, 7-12, 15, 17-18, 20-21, 24-26 and 29-30 are pending in this application and are under prosecution. Claims 3-4, 7-12, 15, 17-18, 20-21, 24-26, 29 and 30 are amended. Claims 5-6, 13-14, 16, 19, 22-23, 27-28 and 31-36 are canceled. The claim amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Claim Objections
11.	Claims 2-4, 7-12, 15, 17-18, 20-21, 24-26 and 29-30 are objected to because of the following informalities:  Dependent claims 2-4, 7-12, 15, 17-18, 20-21, 24-26 and 29-30 are objected over the recitation of “A method” in line 1 because said recitation does not provide proper support for the recitation of “A method” in line 1 of claim 1. Applicant is suggested to use the recitation of “The method” in said dependent claims.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claim 1-4, 7-12, 15, 17-18, 20-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fordham et al (WO 2014/072703 published May 4, 2014, cited .
	Claim interpretation: Claims recited with alternate claim language “or” and “and/or” has been interpreted to require single limitation.
	With regard to the order of steps, the courts have ruled that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930; MPEP 2144.04 section IV C). In the instant case, as discussed below Fordham in view of Jacobsen teaches the steps of claim 1 and thus is prima facie obvious in the absence of new or unexpected results.
	Fordham and Jacobsen teach a method for miRNA detection and therefore analogous arts.
	Fordham teaches the steps of claim 1 including a probe comprising a non-hybridization region and a hybridization region that specifically hybridizes to one of the target polynucleotides (miRNA) to form a hybridized probe but does not specifically teach the concept of the hybridization region of the probe of the panel comprises one or more non-natural nucleotides, which is taught by Jacobsen for a probe comprising locked nucleic acid (LNA) that hybridizes to miRNA target for increasing the sensitivity and specificity of the detection of miRNA.
	Regarding claim 1, Fordham teaches a method of determining in a sample the presence or absence of one or more members of a group of two or more target analytes, the method comprising: (a) contacting the sample with a transmembrane pore and one or more probes, wherein each probe comprises one or more repeating units, 
	Fordham further teaches that the probe comprises regions (i)-(iii) (Probe configuration section, pgs. 33-43), wherein region (i) specifically binds to the target analyte, region (ii) is capable of forming quadruplex and region (iii) comprises repeating unit, which is capable of entering the narrowest part of the pore when the quadruplex formed by the sequence (ii) cannot and when the region (iii) enters the narrowest part of the pore, it affects the current flowing through the pore in a distinctive manner and this 
	As discussed above though Fordham teaches that each probe comprises a non-hybridization region and a hybridization region that specifically hybridizes to one of the target polynucleotides to form a hybridized probe but does not specifically teach the hybridization region of a probe of the panel comprises one or more non-natural nucleotides, which is taught by Jacobsen, who is in the same field of endeavor teaches a method for the detection of miRNA (also referred as microRNA) teaches a probe for detection miRNA comprising a tagging probe that comprise locked nucleic acid (LNA) complementary to the microRNA and an anchor sequence that does not hybridize to the microRNA (Fig. 1 and paragraph 0027), which meets the limitation of  probe comprises a non-hybridization region (i.e., anchor sequence) and a hybridization region that specifically hybridizes to one of the target polynucleotides to form a hybridized probe and the hybridization region of a probe of the panel comprises one or more non-natural nucleotides in the form of LNA nucleotide Jacobsen (Fig. 12).
	Jacobsen also teaches that the tagging probe comprising LNA and anchor sequence increases the sensitivity and specificity of the detection of miRNA (paragraph 0027), thus providing motivation to include tagging probe of Jacobsen in the method of Fordham.
	The artisan would recognize that the combined teachings of Fordham in view of Jacobsen as discussed above meets the limitations of claim 1.
	The artisan would also recognize that combining the step Jacobsen in the method of Fordham some routine optimization may be needed, which is within the skills of one 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute highly specific LNA region that binds to miRNA of Jacobsen in place of natural nucleotide probe region of Fordham with a reasonable expectation of success with the expected benefit of increasing the repertoire of probes in the method of Fordham. An artisan having ordinary skill in the art would have reasonable expectation of success because it merely involves including LNA probe region which is routinely practiced in the art as exemplified by Jacobsen.
	The teachings of Fordham in view of Jacobsen regarding following dependent claims are discussed below.
	Regarding claims 2 and 3, Fordham teaches a multiplex assay detecting more than on miRNA (pg. 3, paragraph 2). As discussed above while rejecting claim 1 Fordham in view Jacobsen teaches probes comprising hybridization sequence and non-hybridization sequence (i.e., anchor sequence) and further teaches that the anchor sequences attached to the tagging probes are designed so that they do not cross-hybridize to any target nucleic acid in a given transcriptome or to each other under the hybridization conditions used in the method of invention (Jacobsen paragraph 0084). The artisan would recognize that the limitation of claim 2 of the non-hybridizations regions of at least two of the probes in the panel are different from each other and the 
	Regarding claim 4, Fordham teaches sugar is pentose sugar and further teaches that the nucleotide sugars include, but are not limited to, ribose and deoxyribose (pg. 12, paragraph 1) and Jacobsen teaches LNA nucleotide (paragraph 0227), which comprises modified sugar as further evidenced by van Ravesteyn et al (PNAS, 2016, 113, 4122-4127, pg. 4123, column 1, paragraph 3).
	Regarding claims 7 and 8, Fordham teaches modified nucleotide (SEQ ID NO 9 and pg. 12, paragraph 2).
	Regarding claims 9-11, Fordham in view of Jacobsen teaches at least one of the probes the non-hybridizations region is 5' to the hybridizations region and at least one of the probes the hybridizations region is at the 3' end of the probe (Jacobsen, Fig. 1, miRNA tagging probe # 2).
	Regarding claim 12, Fordham teaches that the polymer is polynucleotide, a polypeptide or a polyethylene glycol (Probe configuration section).
	Regarding claim 15, Fordham teaches that the probe comprises a tether (i.e., an anchor) that allows to be coupled to the membrane (Fig. 1).
	Regarding claims 17-18 and 20-21, Fordham teaches in Event Analysis section probes hybridized to miRNA polynucleotide, interact with the nanopore, they produce characteristic current levels and the ratio of the number of duplex events to the number of probe-only events can be utilized to calculate the concentration of the target  using sliding window analysis. The artisan would recognize that limitations of claims 17-18 and 20-21 would amount to routine optimization and thus would be obvious improvements over Fordham in view of Jacobsen barring any secondary considerations.
	Regarding claims 24-26, Fordham teaches determining the concentration of microRNA (Abstract) and further teaches sensor device that is capable of supporting the membrane and plurality of pores and being operable to perform analyte analysis using the pores (pgs. 48 and 49, Apparatus section). 

Allowable Subject Matter
15.	Claims 29 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
	The arts of the record taken alone or in combination including Fordham do not teach the combination steps of claims 29 and 30.

Conclusion
16.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634